Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Xiong et al (CN 104577334A), hereinafter Xiong, teaches a mobile terminal comprising a terminal body including a first side, a second side, and a third side, wherein the second and third sides are positioned on either ends of the first side; a metal frame including a base plate; and a printed circuit board located within the terminal body and including a first power source unit and a first conductive pattern connected to the first power source unit, wherein the side portion includes: a first side member on the first side, a second side member, and a slit located at the first side between the first side member and the second side member, wherein the slit is positioned closer to the third side than the second side.
Xiong, however, fails to further teach that said base plate located within the terminal body and a side portion externally exposed from the terminal body; said first side member connected to the base plate at the second side, wherein the first side member has an L shape surrounding a first corner of the base plate where the first side and the second side meet, said second side member 
Claims 2-16 and 18 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 19, Xiong fails to teach that said base plate located within the terminal body and a side portion externally exposed from the terminal body; said first side member connected to the base plate at the second side, wherein the first side member has an L shape surrounding a first corner of the base plate where the first side and the second side meet, said second side member having an L shape surrounding a second corner of the base plate where the first side and the third side meet, wherein based on power being supplied to the first side member from the first power source unit through the first conductive pattern, radiation of the base plate is boosted by an electric field gathering between the first side member and the base plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845